Citation Nr: 0325190	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  02-17 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for residuals of 
intervertebral disc syndrome, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from February 
1986 to May 1994.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  

In March 2003, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  


REMAND

The veteran seeks an increased evaluation for his service-
connected low back disability.  

Pursuant to former 38 C.F.R. § 20.1304(c), any pertinent 
evidence submitted by the appellant or representative which 
was accepted by the Board under the provisions of 38 C.F.R. § 
20.1304(a) and (b), as well as any such evidence referred to 
the Board by the originating agency under 38 C.F.R. § 
19.37(b), was required to be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case unless that procedural 
right was waived by the appellant or representative, or 
unless the Board determined that the benefit, or benefits, to 
which the evidence related could be fully allowed on appeal 
without such referral.

On January 23, 2002, final rules were published in the 
Federal Register amending the Board's Appeals Regulations and 
Rules of Practice to permit the Board to obtain evidence, 
clarify the evidence, cure a procedural defect, or perform 
any other action essential for a proper appellate decision in 
any appeal properly before it without having to remand the 
appeal to the agency of original jurisdiction.   The new 
rules also permitted the Board to consider additional 
evidence without having to refer the evidence to the agency 
of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  In 
particular, 38 C.F.R. § 20.1304 was amended by removing 
paragraph (c) in its entirety.

The rule changes and amendments made by 67 Fed. Reg. 3099 
(Jan. 23, 2002), were effective as of February 22, 2002.  The 
amendments applied to appeals for which the notice of 
disagreement was filed on or after February 22, 2002, and to 
appeals pending, whether at the Board, the United States 
Court of Appeals for Veterans Claims, or the United States 
Court of Appeals for the Federal Circuit, on February 22, 
2002.  Also, as stated in the Supplementary Information that 
accompanied the final amendments, these rules and rule 
changes apply "to all pending appeals." 67 Fed. Reg. 3099, 
3103-104. 

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) 
(DAV), held that 38 C.F.R. § 19.9(a)(2) was invalid because, 
in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  The Federal Circuit also held that 
38 C.F.R. § 19.9(a)(2)(ii) (requiring the Board "to provide 
the notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice") was invalid because 
it was contrary to 38 U.S.C. § 5103(b), which provides a 
claimant one year to submit evidence.  

 Subsequent to the last supplemental statement of the case, 
and after the veteran's claim had been certified to the 
Board, the Board received a medical records from the veteran.  
The veteran has not waived his right to have the evidence 
initially considered by the RO.  The veteran has not been 
provided the option of having the evidence initially 
considered by the RO, and thus has not waived his right to 
have the newly acquired additional evidence considered 
initially by the RO.  A remand of the case is therefore 
required to comply with DAV.  

In addition, the Board notes that the veteran was last 
examined for disability evaluation by VA in September 2001.  

The Board notes that DC 5293 is the rating code for 
evaluating intervertebral disc syndrome.  In a precedent 
opinion, the VA General Counsel has held that disabilities 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5293, involved 
limitation of motion, which warranted consideration based on 
functional loss due to pain on use or due to flare-ups. 
VAOPGCPREC 36-97. Functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant." See 38 C.F.R. § 4.40 (2003).  

Significantly, however, there has been a change in the rating 
criteria applicable to the veteran's service-connected low 
back disorder.  The VA has issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349  
(August 22, 2002).  Where the law or regulations change while 
a case is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  Under 
the rating criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome was evaluated as follows: 
postoperative, cured (0 percent); mild (10 percent); 
moderate; recurring attacks (20 percent); severe; recurring 
attacks with intermittent relief (40 percent); and 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief (60 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003). 

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation. Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months (60 percent); 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
(40 percent); with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months (20 percent); and with incapacitating episodes 
having a total duration of at least 1 week but less than 2 
weeks during the past 12 months (10 percent). 67 Fed. Reg. 
54,345, 54,349 (Aug. 22, 2002) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293). 

Note (1) provides that for purposes of evaluations under 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

Note (2) provides that when evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. Id.  

Note (3) provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurological manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  Id.

The Board notes that the change in the regulations occurred 
while the case was still pending at the RO, but the RO has 
not yet applied the new criteria, and has not notified the 
veteran of the criteria so as to allow him the opportunity to 
present arguments as to why a higher rating might be 
warranted under the new criteria.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:


1.  The RO must review the claims folder 
and ensure that all notification and 
development required for due process has 
been completed.  In this regard, the 
veteran should be contacted and requested 
to provide information on any medical 
treatment he has received for his low 
back disability recently.  The RO should 
attempt to secure copies of any treatment 
records noted that have not been 
previously secured.  

2.  The RO should schedule the veteran 
for a VA neurological examination to 
evaluate the veteran's low back 
disability.  The veteran must be informed 
of the potential consequences of his 
failure to report for any scheduled 
examination, and a copy of this 
notification must be associated with the 
claims file.  

The claims file must be made available to 
the examiner for review in conjunction 
with the examination.  All necessary 
tests, including X-rays should be 
performed.  Motion of the back should be 
described in degrees.  The examiner 
should comment on painful motion, 
fatigability, weakness, muscle atrophy, 
and functional impairment due to the low 
back disability during flare-ups.  The 
examiner should: 

(a)  Describe any and all neurological 
manifestations specifically attributable 
to the service connected back disability.   
(b)  Note whether there are present or 
absent recurring attacks of 
intervertebral disc syndrome and whether 
only little intermittent relief is 
achieved.  Also, note whether there is 
present or absent persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief.  (c) Quantify the 
number of weeks of incapacitating 
episodes (a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician) over the past 12 months.  
All opinions and conclusions must be 
supported by complete rationale.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2001); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake any 
other action required to comply with due 
process.  Then, the RO should re-
adjudicate the issue on appeal, taking 
into consideration all applicable laws and 
regulations.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued, and 
the veteran should be afforded an 
opportunity to respond before the case is 
returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence received since the issuance of 
the last SSOC, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.   



Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




